Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/03/2022 has been entered.

Response to Amendment
3. 	This is in response to the amendments filed on 02/03/2022. Claims 1, 3, 4, 8, 10, 15, and 17 have been amended. Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/03/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 11-12, filed 02/03/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 12-14, filed 02/03/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Smith (US 2019/0044703 A1; hereinafter, “Smith”), Castinado et al. (US2019/0318329 A1; hereinafter, “Castinado”), Pulkkis et al. (“Blockchain‐Based Security Solutions for IoT Systems”, Wiley-IEEE Press 2018, Edition: 1, Pages: 255-273; hereinafter “Pulkkis”), Britt (US 2017/0169640 A1; hereinafter, “Britt”), and Chan et al. (US2017/0046526 A1). Smith in view of Castinado and Pulkkis teaches a method comprising: receiving, at a router, a first indication that an Internet of Things (IoT) device is attempting to access a network associated with the router; determining, by the router, that the IoT device is a trusted device included on a list of trusted devices associated with the router; storing, by the router, registration information including an identifier associated with the IoT device to a blockchain in response to determining that the IoT device is a trusted device included on the list of trusted devices; receiving, by the router, a second indication that an event has occurred to the IoT device, wherein the second indication includes event-descriptive information associated with the event; and verifying, by the router responsive to determining the major event, an identity associated with the IoT device by: recording of the registration information and the event-descriptive information, to the blockchain, if the IoT device includes processing or storage capabilities, and -2-Application No. 16/212,877recording of the registration information without the event-descriptive information, to the blockchain, if the IoT device does not include processing or storage capabilities. Britt teaches the method in which the user includes an administrator associated with the router and wherein the trust signal or communication has been received includes receiving the indication that the IoT device is a trusted device from the administrator via an application executing on a user 
What is missing from the prior art is the second process comprising: the method comprising: determining, by the router, that the IoT device is a trusted device included on a list of trusted devices associated with the router, wherein determining that the IoT device is a trusted device includes determining that a communication has been received from a user indicating that the IoT device is a trusted device; and determining, by the router, that a level of importance of the event exceeds a predetermined importance level for classification as a major event, wherein the classification is based on a type of the IoT device, recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 2-7 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 8 recites a system which corresponds to the system of claim 1, and contains at least the limitations stated above. Therefore, claim 8 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 9-14 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 15 recites a non-transitory machine-readable medium which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 15 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 16-20 which further limit claim 15 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491